Title: To Thomas Jefferson from Isaac Ledyard, 7 September 1801
From: Ledyard, Isaac
To: Jefferson, Thomas


Sir
N York 7th. Septr. 1801
I have been solicited by several respectable gentlemen to avail myself of the very little knowledge which your Excellency can be supposed to retain of me, to recommend Mr. Mathw. L. Davis for the Office of Naval Officer of this port. The respect which I owe to these Gentlemen urges me to trouble your Excellency with this rather unwarrantable Letter—
Mr. Davis is one of those active Citizens, who have been instrumental in the late triumphant Elections of N York. He has very considerable talent, deciciveness of mind, & promptitude of action, & I doubt not would fill the office in question with integrity & ability. His not being known as a mercantile character, & how far that may deduct from his pretentions, will be for your Excellencies consideration

I have the honor to be with the most entire respect Your Excellencies Obedt. & most humble servant
Isaac Ledyard
Health Establishment
Staten Island 7th. Septr. 1801
